SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange act 1934 August 1, 2017 (Date of report/date of earliest event reported) CONSUMERS BANCORP, INC. (Exact name of registrant as specified in its charter) OHIO 033-79130 34-1771400 (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation or organization) 614 East Lincoln Way P.O. Box 256 Minerva, Ohio 44657 (Address of principal executive offices) (330) 868-7701 (Issuer’s telephone number) N/A (Former name of former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 2.02 Results of Operations and Financial Condition On August 1, 2017, Consumers Bancorp, Inc. issued a press release reporting its results for the fourth fiscal quarter and twelve-month period ended June 30, 2017. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits d. Exhibits Exhibit No. Description Press Release of Consumers Bancorp, Inc. dated August 1, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Consumers Bancorp, Inc. Date: August 1, 2017 /s/ Ralph J. Lober, II Ralph J. Lober, II President and Chief Executive Officer
